department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date dear cc tege eoeg et2 suetterlein genin-147993-01 uil- reference local_government defining gross wages this responds to your letter dated date requesting information regarding whether it is legal for a local_government to collect an occupational tax on the totals of boxe sec_5 and from a form_w-2 the internal_revenue_code does not prohibit local governments from defining wages for local_tax purposes the issue of defining wages is decided by the local_tax jurisdictions subject_to any state prohibitions this letter provides general information only it describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is he can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
